Citation Nr: 0617354	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 2004, 
for a 10 percent evaluation for a bilateral hearing loss 
disorder.  

2.  Entitlement to an effective date prior to April 19, 2003, 
for a 10 percent evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In a May 1946 rating action service connection was 
established for a right ear hearing loss disorder.  A 
noncompensable rating was assigned from the date of 
separation from service.
The August 2004 rating decision granted service connection 
for a left ear hearing loss, and assigned a 10 percent rating 
for bilateral hearing loss effective from April 19, 2004.  In 
addition service connection was granted for tinnitus 
effective April 19, 2003.
This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).

FINDINGS OF FACT
1.  The RO found that a claim for service connection for 
tinnitus was received on April 19, 2004, and prior to that 
there was no informal claim for entitlement to compensation.  
2.  The appellant filed a claim for an increased rating for 
bilateral hearing loss disorder which was received on April 
19, 2004; it is not factually ascertainable that the 
veteran's service-connected hearing loss increased in 
severity during the year prior to April 19, 2004.


CONCLUSIONS OF LAW
1.  The criteria for an effective date prior to April 19, 
2003, for a 10 percent rating for tinnitus are not met.  38 
U.S.C.A. § 5110(a) (West 2005); 38 C.F.R. § 3.400(a) (2005). 
2.  The criteria for an effective date prior to April 19, 
2003, for a 10 percent rating for a bilateral hearing loss is 
not warranted under applicable criteria. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (o)(1)(2).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in attachments to 
December 2004 correspondence, amongst other documents 
considered by the Board, generally fulfill the provisions of 
38 U.S.C.A. § 5103(a).  The claims were readjudicated in a 
September 2005 statement of the case.  
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 
Background
In this case, the veteran separated from active duty in March 
1946.  His original claim of entitlement to service 
connection for a hearing loss disorder was received in 1946.  
In a May 1946 rating action service connection was 
established for a right ear hearing loss disorder.  A 
noncompensable rating was assigned from the date of 
separation from service.
On April 19, 2004, the veteran submitted a claim for 
entitlement to service connection for a bilateral hearing 
loss disorder.  
At a June 2004 VA audiology examination the veteran 
complained of progressive bilateral hearing loss and 
intermittent tinnitus described as a buzz since service.  
Pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
50
30
65
105
105
LEFT
30
20
50
75
55

Average pure  tone threshold losses were 76 decibels for the 
right ear and 55 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 88 percent in the left ear. 
The examiner's assessment was intermittent bilateral 
tinnitus; right ear mild to moderate sensorineural hearing 
loss through 1500 hertz, and sloping to moderately severe to 
profound thereafter; and. left ear mild to moderate 
sensorineural hearing loss through 1500 hertz, and sloping to 
moderate to severe thereafter.   The examiner opined that 
bilateral hearing loss and tinnitus were more likely than not 
due to service.
By rating action in August 2004, service connection for left 
ear hearing loss and a rating increase to 10 percent was 
granted for the right ear hearing loss effective April 19, 
2004.  Service connection for tinnitus was also granted and 
evaluated as 10 percent disabling effective April 19, 2003. 
The Board notes that there are no private or VA treatment 
records, relating to treatment for hearing loss during the 
year prior to April 19, 2004.  The veteran has indicated that 
he has received treatment in March or April 2004 from ENT & 
Allergy Associates for extreme loss of hearing. No response 
has been received by VA to a May 2004 request for information 
from that provider.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Analysis
The veteran argues that, because he incurred a bilateral 
hearing loss and tinnitus during service the effective dates 
for these disorders should correspond with his March  1946, 
service discharge. 
Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application 
therefore.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.
The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).
As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).
The Board finds that in this case a claim for an increased 
rating was not presented prior to April 19, 2004, and there 
is no evidence that the veteran's bilateral hearing loss 
increased during the year prior to that date.  Hence, an 
earlier effective date is not warranted for an award of a 10 
percent rating for bilateral hearing loss.
Regarding the issue of entitlement to service connection for 
tinnitus, as this is a purely service connection claim, the 
liberalizing rules under 38 U.S.C.A. § 5110(b)(2) are not 
applicable.  As such, there is no evidentiary  basis to 
assign an earlier effective date than April 19, 2004.  
Indeed, there is no evidentiary support for granting service 
connection and a compensable evaluation for tinnitus from 
April 19, 2003. 
In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable for the grant of service connection 
for a bilateral hearing loss disorder and tinnitus is the 
later of the date of receipt of the claim or the date 
entitlement arose.  Thus, entitlement to an earlier effective 
date for the grant of an increased rating for a bilateral 
hearing loss, or for service connection for a bilateral 
hearing loss, and tinnitus is denied.


ORDER

Entitlement to an effective date prior to April 19, 2004, for 
a 10 percent evaluation for a bilateral hearing loss is 
denied.

Entitlement to an effective date prior to April 19, 2003, for 
a 10 percent evaluation for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


